Citation Nr: 0634285	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for postoperative 
residuals, traumatic dislocation, and degenerative joint 
disease of the left shoulder, currently evaluated as 20 
percent disabling.

2. Entitlement to a compensable rating for hemorrhoids. 

3. Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's left shoulder disability of postoperative 
residuals, traumatic dislocation, and degenerative joint 
disease is not productive of limitation of motion of the arm 
to 25 degrees or less from the side, ankylosis of the 
scapulohumeral articulation, or impairment of the humerus.  

2.  The veteran's service-connected hemorrhoids are not large 
or thrombotic and irreducible with excessive redundant tissue 
evidencing frequent recurrences.

3.  There is no competent medical evidence relating the 
veteran's current neck disorder to his military service.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for left shoulder postoperative residuals, traumatic 
dislocation, and degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Codes 5200 through 5203 
(2006).

2.  The criteria for a compensable disability rating for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.114, Diagnostic Code 7336 
(2006).

3.  The veteran's current neck disorder was not incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

Left Shoulder Disability

The veteran is service-connected for postoperative residuals 
resulting from a traumatic dislocation of the left shoulder 
(non-dominant extremity) and degenerative joint disease that 
has been rated under Diagnostic Code 5203 as 20 percent 
disabling.  Diagnostic Code 5203 provides a 20 percent 
disability rating for impairment of the clavicle or scapula 
when there is nonunion with loose movement or dislocation of 
the clavicle or scapula.  38 C.F.R. § 4.71a (2006).  This 
diagnostic code does not provide for a higher disability 
rating than 20 percent.  It does specify, however, that the 
disability may also be rated on the impairment of function of 
the contiguous joint.  

Diagnostic Code 5201 evaluates limitation of motion of the 
arm.  A 20 percent disability rating is warranted for the 
minor extremity if there is limitation of the arm at shoulder 
level or midway between the side and shoulder level.  A 30 
percent disability rating is warranted when motion is limited 
to 25 degrees from the side.  38 C.F.R. § 4.71a (2006).

The medical evidence shows that the range of motion of the 
veteran's left arm is limited to no more than 70 degrees from 
the side with pain starting at that level.  (See the November 
2001 VA examination report.)  Thus a 30 percent disability 
rating under Diagnostic Code 5201 is not warranted.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2006); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2006).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2006).  In this 
regard, the Board acknowledges that the evidence shows the 
veteran's left shoulder disability has been manifested by 
pain, stiffness, tenderness over the acromioclavicular joint 
and the greater tuberosity, mild deltoid atrophy compared to 
the right side, mild weakness, impingement signs and 
symptoms, and significant limitation of motion.  The evidence 
also shows, however, that the veteran is only functionally 
limited in lifting or overhead activities and in sleeping on 
his left side.  He is able to most other activities of daily 
living with pain only after prolonged activity.  He has also 
denied any significant pain at rest.  When the ranges of 
motion in the left shoulder are considered together with the 
evidence showing functional loss, to include the findings 
pertaining to muscle atrophy, weakness, and pain in the left 
shoulder, the Board finds that there is insufficient evidence 
of functional loss, including limitation of motion, to 
warrant a rating in excess of 20 percent.  38 C.F.R. § 4.40 
and 4.45 (2006); DeLuca, supra. 

The medical evidence shows that the Bristow procedure that 
the veteran underwent in 1976 has been considered to have 
failed, and the veteran has a broken screw in the glenoid 
process with nonunion of a remote fracture of the inferior 
portion of the glenoid process.  The VA examiner who 
conducted an examination in April 2003, however, stated that 
there is no evidence that the broken screw is loose but 
rather is shown to be well bedded in the glenoid process.  
The examiner stated that there would be no benefit from 
surgical removal of the screw.  Thus the broken screw is not 
a significant factor in the veteran's symptoms.  Rather the 
veteran's symptoms appear to be mostly caused by 
acromioclavicular joint arthritis, impingement syndrome and 
adhesive capsulitis (as shown in the record of a February 
2002 Orthopedic Consult).  As these disorders and the 
symptoms caused by them are contemplated in the evaluation of 
the veteran's left shoulder disability as 20 percent 
disabling, no additional consideration will be given for the 
broken screw in the veteran's left shoulder.

Finally, the Board has considered other diagnostic codes 
related to the shoulder and arm.  The veteran is not entitled 
to a higher rating under another diagnostic code as there is 
no evidence of ankylosis of the scapulohumeral articulation 
or impairment of the humerus.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200 and 5202 (2006).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating higher than 20 percent for his left 
shoulder disability, there is no doubt to be resolved and the 
veteran's claim must, therefore, be denied.  

Hemorrhoids

The veteran has been service-connected for hemorrhoids that 
are currently rated as noncompensable under Diagnostic Code 
7336.  Under those criteria, a zero percent rating is 
warranted for hemorrhoids (external or internal) where there 
is evidence of mild to moderate symptomatology.  A 10 percent 
rating is warranted where there is evidence of large or 
thrombotic hemorrhoids that are irreducible and with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation, the maximum allowed, is warranted 
where hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2006)

The medical evidence shows that the veteran underwent a 
hemorrhoidectomy in 1972 and now complains of continuing 
discomfort in the rectal area with itching and burning and 
pain when passing hard stools.  The VA treatment records show 
the veteran is provided with hydrocortisone/promoxine rectal 
foam for his complaints.  Despite his many complaints of 
hemorrhoids, however, there is no evidence since prior to May 
2000 of the existence of any internal or external 
hemorrhoids, and, most significantly, no evidence of large or 
thrombotic hemorrhoids that are irreducible.  Thus a 
compensable rating is not warranted because the evidence 
fails to show that the veteran's service-connected 
hemorrhoids are productive of large or thrombotic hemorrhoids 
that are irreducible and with excessive tissue evidencing 
frequent recurrences.

The preponderance of the evidence is against the veteran's 
claim for a compensable rating for his service-connected 
hemorrhoids, there is no doubt to be resolved, and the 
veteran's claim for a compensable rating for hemorrhoids 
must, therefore, be denied.

II.  Service Connection Claim - Neck Disorder

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to a current disability, a May 2000 report of a 
magnetic resonance imaging (MRI) study revealed the veteran 
had a wedge compression fracture at the C5 level, 3 to 4 
millimeter posterior central focal disc herniation at the C3-
4 level, 4 millimeter broad base posterior herniated nucleus 
pulposus narrowing the anterior aspect of subarachnoid space 
without cord impact at the C5-6 level, and a 3 millimeter 
posterior focal disc herniation at the C6-7 level.  A 
November 2003 MRI report showed a small central posterior 
disk osteophyte complex attenuating the ventral subarachnoid 
space at the C3-4 level and small disk osteophyte complexes 
at the C5-6 and C6-7 levels partially attenuating ventral 
subarachnoid space but without cord compression.  Thus the 
Board finds that the veteran has a current neck disorder.

There is no competent medical evidence, however, that the 
veteran sustained any injury to his neck while in service, or 
that the current neck disorder is otherwise related to 
service.  The service medical records are silent for any 
complaints of, or treatment for, a neck injury. 

The veteran testified that he was told by his private 
physician that his neck disorder was incurred at the same 
time that the veteran dislocated his left shoulder.  The 
service medical records and subsequent treatment records, 
however, do not support this contention.  There is no 
evidence that the veteran complained of, or was treated for, 
a neck injury at the time that he dislocated his left 
shoulder playing football in service.  His separation 
examination was negative for any spine disorders.  
Furthermore, post-service treatment records fail to show that 
the veteran complained of his neck until many years after 
service.  The first treatment record related to the veteran's 
neck disorder is the May 2000 MRI report, some 22 years 
following active service.  The veteran was treated for many 
years after service for his left shoulder disability, 
including surgery in 1976, but these treatment records do not 
show any complaints relating to the veteran's neck.  

The veteran underwent a VA examination in March 2006 for his 
neck disorder.  In responding to the question whether the 
veteran's current neck disorder is related to his time in the 
military service, the examiner stated that the answer is no.  
The veteran has not submitted any opposing medical opinions 
to contradict the VA examiner's opinion.  The VA examiner's 
opinion is based on a review of the entire record.  Thus the 
Board has no reason to disregard the VA examiner's opinion.

There is no medical evidence that the veteran incurred an 
injury or disease related to his neck in service, and there 
is a medical opinion that the veteran's current neck disorder 
is not related to service.  The preponderance of the evidence 
being against the veteran's claim, there is no doubt to be 
resolved, and the veteran's claim must be denied.

III.  Notice and Assistance Requirements

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In an April 2005 letter, the RO notified the veteran of all 
four Pelegrini II elements.  Although a letter was sent to 
the veteran in July 2001, prior to the initial AOJ rating 
decision, that letter only advised the veteran of the first 
three elements on his service connection claim.  A November 
2003 letter covered all of the veteran's claims, but again 
only notified the veteran of only the first three Pelegrini 
II elements.  

The Board finds, however, that the lack of a VCAA-compliant 
pre-decision notice is not prejudicial to the veteran.  A 
fully compliant notice was sent to the veteran in April 2005; 
he was given an opportunity to respond to that notice; and 
the claims were subsequently readjudicated in April 2006.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran has been afforded every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Moreover, neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing of the VCAA notification, nor has any been shown.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2006).  While the evidence indicates that the veteran has 
received private medical care for his claimed disabilities, 
and those records are not part of the claims file,  the 
veteran has been asked multiple times to identify all non-VA 
medical care providers and to either provide a release for VA 
to obtain their treatment records or submit the treatment 
records himself.  He has failed to do either and VA has no 
further duty to seek out these private treatment records.

The duty to assist also includes providing an appropriate VA 
examination when necessary.  The veteran was afforded 
appropriate VA medical examinations in November 2001, April 
2003 and March 2006.  All opinions requested have been 
obtained.  Furthermore, with respect to the veteran's claims 
for increased ratings, the examinations are sufficient for 
rating purposes and there is no evidence that the veteran's 
conditions have worsened since the last examination in March 
2006.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).




ORDER

Entitlement to an increased rating for postoperative 
residuals, traumatic dislocation, and degenerative joint 
disease of the left shoulder, currently evaluated as 20 
percent disabling, is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to service connection for a neck disorder is 
denied.







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


